EXHIBIT A
< Trans a
+ a fis
oe
+

in the Superior Court of the State of Arizona 8, wh i . a
In and For the County of Mericona

 

is interpreter Needed? [_| Yes No Po ocp

Case Number. CV 24 } 2 0-0 0 5 9 5 gu lf yes, what language(s): ay RAY 19 hi 2: Jy

CIVIL COVER SHEET- NEW FILING ONLY

 

 

 

 

 

 

 

(Please Type or Print)
eat
Plaintiff's Attorney 5¢20 A. Woods
Attorney Bar Number £28930
Plaintiffs Name(s): (List all} Plaintiff's Address: Phone #: Email Address:
Tiffany Franco 5055 N, 12th St, Ste 101 Phoenix, Az 85014 480.999.4556 docket@millsandwoods.com

 

 

 

(List additional Plaintiffs an page two and/or attach a separate sheef).

Defendant's Name(s): (List All)
Mesa Public Scheats; Mesa Police Department; Alan Grantham; Jane Doe Grantham; Courtney Dillavou; John Doe Dillavou;

 

Kyle Enders: Jane Doe Enders; Jason Fajardo; Jane Doe Fajardo; James Gowdy; Jane Doe Gowdy; Lindsay Guthrie; John Doe Guthrie;

 

Jeremy Jones; Jane Doe Jones; Ross Pagel; Jane Doe Pagel; Jared Ryan; Jane Doe Ryan; Andrea Shook; Ichn Doe Shook; Lisa Shupe;

 

_ (List additional Defendants on page two and/or attach a separate sheet)

RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
or Tier selected. State the monetary amount in controversy or place an “X” next to the discovery tier
to which the pleadings allege the case would belong under Rule 26.2.

 

[] Amount Claimed $ []|tier1  [_]tTier2 Tier 3

NATURE OF ACTION
Place an “X” next to the one case category that most accurately describes your primary case. Any
case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as
indicated above.

100 TORT MOTOR VEHICLE:
[hoz Property Damage*

Phot Non-Death/Personal Injury*
| ]103 Wrongful Death"

@Superior Court of Arizona in Maricopa County Page 1 of 3 CVIGF- 040119
ALL RIGHTS RESERVED .
410 TORT NON-MOTOR VEHICLE:

[<} 41 Negligence*

[]142 Product Liability — Asbastos*
[_}412 Product Liability - Tobaceo*
["]142 Product Liability — Toxic/Other*
hh 13 Intentional Tert*

Lh 14 Froperty Damage*

chs 15 Legal Maipractice*

Ch 15 Malpractice — Other professional*
[1147 Premises Liability*

[1418 Stander/Libel’Defamation*

[ }i16 other (Spectfyy, =

 

120 MEDICAL MALPRACTICE:

[ ]123 Hospital"
[124 Other*

[hr21 Physician M.D.*
[422 Physician D.O*

130 & 197 CONTRACTS:

 

[|+34 Account (Open or Stated)*
Ch 32 Promissory Note*
MES Foreclosure*
[}138 Buyer-Plaintitt*
[]139 Fraud*
[_]134 Other Contract (.¢. Breach of Goniract)*
Tit 35 Excess Proceeds-Sale*
[I Construction Defects (Residential/Commercial)*
[_Jise Six to Nineteen Structures*
rh 37 Twenty or More Structures*
[]197 Credit Card Debt (Maricopa County Only)"

450-199 OTHER CIVIL CASE TYPES:

[ise Eminent Domain/Condemnation*

(“hs Eviction Actions (Forcible and Special Detainers)”
Ch §2 Change of Name

Ch 53 Transcript of Judgment

[| 54 Foreign Judgment

© Superior Court of Arizona in Maricopa County
ALL RIGHTS RESERVED

Page 2 of 3

Case Na,

|” ]+58 Quiet Titles

| |t60 Forfelture*

[jaz Election Challenge

[_|479 NCC-Employer Sanction Action (A.R.S. §23-242)
[ |i0 Injunction against Workplace Harassment

[ |1a1 Injunction against Harassment

[”]182 Civil Penaity

|__|486 Water Rights (Not General Stream Adjudication)”
[}1a7 Real Property *

Pr] Special Action against Lower Courts
(See Lower Court Appeal cover sheet in Maricopa)

[li94 Immigration Enforcement Challenge
{A.R.S. §§1-504, 1-502, 174-1051}

150-199-UNCLASSIFIED CIVIL:

[| Administrative Review
(See Lower Court Appeal cover sheet In Maricopa)

[450 Tax Appeal
(All other fax matters must be filed in the AZ Tax
Court)

[55 Declaratory Judgment

[187 Habeas Corpus

[hea Landiord Tenant Dispute — Other*

[120 Declaration of Factual Innocence (A.R.S. §12-771)
[491 Declaration of Factual Improper Party Status
[ ]193 Vulnerable Adult (A.R.S, §46-451)"

[tes Tribat Judgment

[187 Structured Settlement (A.R.S, §12-2901)

[ hhe9 Attorney Conservatorships (State Bar)

[470 Unauthorized Practice of Law (State Bar)
[lava Out-of-State Deposition for Foreign Jurisdiction
[he Secure Attendance of Prisoner

rh 73 Assurance of Discontinuance

[liza In-State Deposition for Foreign Jurisdiction
[he Eminent Domain— Light Rail Oniy*

[177 interpleader— Automobile Only*

[1178 Delayed Birth Certificate (A.R.S. §36-333.03)
["]183 Employment Dispute- Discrimination*

CV TOF - 010419
Case Ne,

[__]185 Employment Dispute-Other" [463 other*
[__]196 Verified Rute 48,2 Patition
[}198(a) Amendment of Marriage License
[” ]198(b) Amendment of Birth Certificate

 

(Specify)

EMERGENCY ORDER SOUGHT

[J Temporary Restraining Order {| Provisional Remedy [| OSC "J Election Challenge

C4 Employer Sanction CI Other (Specify)

 

COMMERCIAL COURT (Maricopa County Only)

[This case is eligible for the Commercial Court under Rute 8.1, and Plaintiff requests assignment of this case to the

Commercial Court, More information on the Commercial Court, including the most recent forms, are available on the
Court's website at:

htips:/Avww. superiorcourt, maricopa.gov/commercial-court/,

Addltional Plaintiff(s}: _ . _e

 

 

Additiona! Defendant(s):

John Doe Shupe; Gerald Slemmer; lane Doe Slemmer; Dalia Ellington Garcia Starks; John Doe Ellington Garcia Starks;

 

Stephen Walker; Jane Doe Walker; David Marks; Jane Doe Marks; JaNeal Hale; John Doe Hale; Karrie Flanigan; John Doe Flanigan

 

John Does 1-10; Jane Does 1-10; Black Corporations 1-10; and White Partnerships 1-10.

© Suparior Court af Arizona in Maricopa County Page 3 of 3 CVtOf - Of0119
ALL RIGHTS RESERVED
Oo © —~ A WD ft BW Boe

wht
wo Ww m= &

weil
-—

Phoenix, AZ 85014
Telephone: 480.999.4556

ot
Un

MILES + Woops LAW, PLLC
5055 North 12th Street, Ste 101

wy oN WON tb —_ -
BASRRBRRP®eBB RB Sex Ga

 

Robert T. Mills (Arizona Bar #018853) .
Sean A. Woods (Arizona Bar #028930)

Scott Griffiths (Arizona Bar #028906)

Elisabeth Small (Arizona Bar #035830)

MILLs + Woops Law, PLLC

5055 North 12th Street, Suite 101 Dy
Phoenix, Arizona 85014 on
Telephone 480.999.4556 gi

docket@millsandwoods.com
Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

TIFFANY FRANCO, an individual, CaseNo:  €V2020-005955
Plaintiff, SUMMONS

VS,

if you would like legal advice from a lawyer,

MESA PUBLIC SCHOOLS, a) "Yo awyer Referral Service at

governmental entity, MESA POLICE
DEPARTMENT, a governmental entity; 602 ares

ALAN GRANTHAM and JANE DOE ccopalawyers.o
GRANTHAM, a married couple; vir sponsored by fe
COURTNEY DILLAVOU and JOHN Maricopa County Bar Ansociatian

- DOE DILLAVOU, a married couple;
KYLE ENDERS and JANE DOE
ENDERS, a married couple; JASON
FAJARDO and JANE DOE FAJARDO, a
married couple; JAMES GOWDY and
JANE DOE GOWDY, a married couple;
LINDSAY GUTHRIE and JOHN DOE
GUTHRIE, a married couple; JEREMY
JONES and JANE DOE JONES, a married
couple; ROSS PAGEL and JANE DOE
PAGEL, a married couple; JARED RYAN
and JANE DOE RYAN, a married couple;
ANDREA SHOOK and JOHN DOE
SHOOK, a married couple; LISA SHUPE
and JOHN DOE SHUPE, a married couple;
GERALD SLEMMER and JANE DOE
SLEMMER, a married couple; DALIA
ELLINGTON GARCIA STARKS and

 

 

 

Ft
MILLS + Woops Law, PLLC
Phoenix, AZ 85034
Telephone: 480,999.4556

$055 North f2th Street, Ste [61

Wom hk

Oo mm Ns DN

10
l
12
13
14
15
16
17

19
20
2]
22
23
24
25
26
27
28

 

JOHN DOE ELLINGTON GARCIA
STARKS, a married couple; STEPHEN
WALKER and JANE DOE WALKER, a
married couple; DAVID MARKS and
JANE DOE MARKS, a married couple;
JANEAL HALE and JOHN DOE HALE, a
married couple; KARRIE FLANIGAN and
JOHN DOE FLANIGAN, a_ married
couple; JOHN DOES 1-10; JANE DOES
1-10; BLACK CORPORATIONS 1-10;
WHITE PARTNERSHIPS 1-10

Defendants.

 

 

THE STATE OF ARIZONA TO THE DEFENDANTS:

Mesa Public Schools
-—~ Alan Grantham

Jane Doe Grantham

Courtney Dillavou

John Doe Dillavou

Kyle Enders

Jane Doe Enders

Jason Fajardo

Jane Doe Fajardo

James Gowdy

Jane Doe Gowdy

Lindsay Guthrie

Jokn Doe Guthrie

Jeremy Jones

Jane Doe Jones

Ross Pagel

Jane Doe Pagel

Jared Ryan

Jane Doe Ryan

Andrea Shook

John Doe Shook

Lisa Shupe

John Doe Shupe

Gerald Slemmer

Jane Doe Slemmer

Dalia Elington Garcia Starks

Jebn Doe Ellington Garcia Starks

Stephen Walker

Jane Doe Walker

David Marks

Jane Doe Marks

JaNeal Hale

John Dee Hale

63 East Main Street, Suite 101

Mesa, Arizona 85201

 
 

MItLs + Wonns Lat, PLLC
5055 North 121h Street, Ste [01
Phoenix, AZ 85014
Telephone: 480.999.4556

 

YOU ARE HEREBY SUMMONED and required -to appear and defend, within the
time applicable, in this action in this court.

If served within Arizona, you must appear and defend within twenty (20) days after
the service of the Summons, Complaint, and Certificate of Compulsory Arbitration upon
you, exclusive of the day of service. If served out of the State of Arizona, whether by direct
service, by registered or certified mail, or by publication, you shall appear and defend
within thirty (30) days after the service of the Summons, Complaint, and Certificate of
Compulsory Arbitration upon you is complete, exclusive of the day of service. Where
process is served upon the Arizona Director of Insurance as an insurer’s attorney to receive
service of legal process against it in this state, the insurer shall not be required to appear,
answer or plead unti! the expiration of forty (40) days after date of such service upon the
Director. Service by registered or certified mail without the State of Arizona is complete
thirty (30) days after the date of receipt by the party being served. Service by publication
is complete thirty (30) days after the date of first publication. Direct service is complete
when made. Service upon the Arizona Motor Vehicle Superintendent is complete thirty
(30) days after filing the Affidavit of Compliance and return receipt or Officer’s Return.
Ariz. R. Civ. P. 4, 4.1, 4.2 and 12(2). |

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
within the time applicable, judgment by default may be rendered against you for the relief
demanded in the Complaint.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of this Court, accompanied by the
necessary filing fee, within the time required, and you are required to serve a copy of any
Answer or response upon the Plaintiffs’ attorney. Arizona Rules of Civil Procedure, Rules
5, 10; A.R.S. § 12-311.

Copies of the pleadings filed herein may be obtained by contacting the Clerk of
Superior Court, Maricopa County, located at 201 W. Jefferson Phoenix, AZ. 85003-2243.

 
MILLS + Worps Law, PLLC
5055 North 12th Street, Ste 1Gt
Phoen{z, AZ 85014
Telephone: 480.999.4556

Oo oOo nn A HH SF WW NH

me mmm meet
na wm & WwW NO —§ ©

I

~l

1
19
20
21
22
23
24
25
26
27
28

ao

 

____ Sheriff or Marshall

 

Requests for reasonable accommodation for persons with disabilities must be made
to the division assigned to the case by parties at least three (3) judicial days in advance of
a scheduled court proceeding.

Requests for an interpreter for persons with limited English proficiency must be
made to the division assigned to the case by the party needing the interpreter and/or

translator or his/her counsel at least ten (10) judicial days in advance of a scheduled court

 

 

proceeding.
THE NAME AND ADDRESS OF PLAINTIFFS’ ATTORNEY IS:
MILLS + Woops LAw, PLLC
5055 N. 12th St., Suite 101
Phoenix, Arizona 85014
SIGNED AND SEALED this date: way 19 2020

ue CLERK OF THE COURT
ee, MARICOPA COUNTY SUPERIOR COURT

     
   

___ Personal Service
____ Registered/Certified Mail (out-of-state)

 
7 Ge ~J A OM mm tal No _s .

paul mt at —
4a eet oO.

Phoenix, AZ 850%4
—
ae

Telephone: 480.999.4556

Mais + Woops Law, PLLC
—
wn

5058 North {2th Street, Ste 101

won bo oN _
BPYeRaRB BE S&S 6s aa &

 

JEFF FINE

Clerk of the Superior Court
fy Jennifer Ford, Deputy

Date 05/19/2020 Tine 14:12:30

 

ee 02020-00895 ot
Robert T. Mills (Arizona Bar #018853) fe =
Sean A. Woods (Arizona Bar #028930) IVIL NeW COAPLAIHT 355.0)
Scott Griffiths (Arizona Bar #028906) TOTAL AKOUNT 333.00
Elisabeth Small (Arizona Bar #035830) * Receipht 97791993

Mitis + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, Arizona 85014
Telephone 480.999.4556
docket@millsandwoods.com
Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

TIFFANY FRANCO, an individual,  - Case No.: cv a 0 2 0 ~ 0 Q 5 9 5 5
Plaintiff, : COMPLAINT
VS.

MESA PUBLIC SCHOOLS, a
governmental entity; MESA POLICE
DEPARTMENT, a governmental entity;
ALAN GRANTHAM and JANE DOE
GRANTHAM, a married couple;
COURTNEY DILLAVOU and JOHN
DOE. DILLAVOU, a married coupie; sos
KYLE ENDERS and JANE DOE
ENDERS, a married couple; JASON
FAJARDO and JANE DOE FAJARDO, a
married couple; JAMES GOWDY and
JANE DOE GOWDY, a married couple;
LINDSAY GUTHRIE and JOHN DOE
’ GUTHRIE, a married couple; JEREMY
JONES and JANE DOE JONES, a married
couple; ROSS PAGEL and JANE DOE
PAGEL, a married couple; JARED RYAN
and JANE DOE RYAN, a married couple;
ANDREA SHOOK and JOHN DOE
SHOOK, a married couple; LISA SHUPE
and JOHN DOE SHUPE,-a married couple;
GERALD SLEMMER and JANE DOE
SLEMMER, a married couple; DALIA
ELLINGTON GARCIA STARKS and

 

 

 
MILLs + Wobos Law, PLLC
$055 North 12th Street, Ste 101
Phoenix, AZ 85014
Telephone: 480.999.4556

10
I
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
a7
28

 

JOHN DOE ELLINGTON GARCIA
STARKS, a married couple; STEPHEN
WALKER and JANE DOE WALKER, a
married couple; DAVID MARKS and
JANE DOE MARKS, a married couple;
JANEAL HALE and JOHN DOE HALE, a
married couple; KARRIE FLANIGAN and
JOHN DOE FLANIGAN, a_ married
couple; JOHN DOES 1-10; JANE DOES
1-10; BLACK CORPORATIONS 1-10;
WHITE PARTNERSHIPS 1-10

Defendants.

 

 

as
i

For her Complaint against Defendants -Mesa Public Schools; Mesa Police
Department; Alan Grantham and Jane Doe Grantham; Courtney Dijlavon and John Dee
Dillavou; Kyle Enders and Jane Doe Enders; Jason Fajardo and Jane Doe Fajardo; James
Gowdy and Jane Doe Gowdy; Lindsay Guthrie and John Doe Guthrie; Jeremy Jones and
Jane Doe Jones; Ross Pagel and Jane Doe Pagel; Jared Ryan and Jane Doe Ryan; Andrea
Shook and John Doe Shook; Lisa Shupe and John Doe Shupe; Gerald Slemmer and Jane
Doe Slemmer; Dalia Ellington Garcia Starks and John Doe Ellington Garcia Starks;
Stephen Walker and Jane Doe Walker; David Marks and Jane Doe Marks; JaNeal Hale and
John Doe Hale; Karrie Flanigan and John Doe Flanigan; John Does 1-10; Jane Does 1-10;
Black Corporations 1-10, White Partnerships 1-10, Plaintiff Tiffany Franco alleges as
follows: ;
" PARTIES, VENUE, AND JURISDICTION

1. Pursuant to 42 U.S.C. § 1983, ef seg., 42 U.S.C. § 1985, and 20 USC § 1681,
et seq., Plaintiff Tiffany Franco brings this action for violations of the United States
Constitution, including without limitation the Fourteenth Amendment, Title EX, and
Arizona common and statutory laws, including A.R.S. § 12-514, et seg, and A.R.S § 12-
821, ef seg. , ,
2. The amount in controversy exceeds the minimal jurisdictional limits of this

Court.

 
jo - - )  s

em ee
BO ee OD

Phoenix, AZ B5014
=

Telephone: 480,999,4556

MILLS+ Wopvs Law, PLLC
—
ry

5055 North 12th Street, Ste 1G}

vy N bP N wR PP ON =
BUR & RP RB SB FP 8 S&B RG

 

3. To the extent applicable, and without conceding that said statute applies,
Plaintiff has served her Notice of Claim upon Defendants required to be served in
compliance with A.R.S. § 12-821, ef seq.

4, More than 60 days have expired since Plaintiff served her Notice of Claim.

5. Pursuant to Article 6, Section 14 of the Arizona Constitution, this Court has
original subject matter jurisdiction of this Complaint because the claims relate to causes of
action, the underlying acts and/or omissions for which, at all times relevant have caused
the events alleged herein to occur in Maricopa County, Arizona.

6. Plaintiff Tiffany Franco (“Tiffany”) is an unmarried woman who resides in
Maricopa County, Arizona.

7. At all relevant times, Tiffany was a Maricopa County, Arizona resident.
8. Defendant Mesa Public Schools (the “District) is an Arizona governmental
entity. ,

9. Defendant Mesa Police Department (“Mesa PD”) is an Arizona
governmental entity.

10. At all relevant times, Tiffany was a student at Red Mountain High School,
within the District. .

11, On information and belief, Defendants Alan -Grantham and Jane Doe
Grantham are a married couple who, at all relevant times, were residents of Maricopa
County, Arizona and acted for and on behalf of the marital community.

12.  Atall relevant times, Defendant Alan Grantham (“Mr. Grantham”) was an
employee of the District. . :

13, On information and belief, Defendants Courtney Dillavou and John Doe
Dillavou are a martied couple who, at all relevant times, were residents of Maricopa
County, Arizona and acted for and on behalf of the marital community.

14. Atal! relevant times, Defendant Courtney Dillavou (“Ms. Dillavow”) was an:

employee of the District.

 
so oe sos an os fat i] a

ee
we Nw =

Phoenix, AZ 85014
=

Telephone: 480.999.4556

an
i

Mins + Wooos Law, PLLC
35055 North (2th Srreet, Ste 101

mM Wy RM NM oN NP bh = —
> oR eR F BRB ® 8 & we 3 Oa

 

15, Oninformation and belief, Defendants Kyle Enders and Jane Doe Enders are
a married couple who, at all relevant times, were residents of Maricopa County, Arizona
and acted for and on behalf of the marital community.

16, At all relevant times, Defendant Kyle Enders (‘Mr. Enders”) was an
employee of the District.

17. On information and belief, Defendants Jason Fajardo and Jane Doe Fajardo
are a married couple who, at all relevant times, were residents of Maricopa County, Arizona
and acted for and on behalf of the marital community.

18, At all relevant times, Defendant Jason Fajardo (“Mr. Fajardo”) was an
employee of the District.

19. On information and belief, Defendants James Gowdy and Jane Doe Gowdy
area married couple who, at all relevant times, were residents of Maricopa County, Arizona
and acted for and on behalf of the marital community.

20. At alf relevant times, Defendant James Gowdy (“Mr. Gowdy”) was an
etnployee of the District.

21. Gn information and belief, Defendants Lindsay Guthrie and John Doe
Guthrie are a married couple who, at ali relevant times, were residents of Maricopa County,
Arizona-and acted for and on behalf of the marital community. — cos

22, At all relevant times, Defendant Lindsay Guthrie (“Ms. Guthrie”) was an
employee or agent of the District.

23, On information and belief, Defendants Jeremy Jones and Jane Doe Jones are
a married couple who, at all relevant times, were residents of Maricopa County, Arizona
and acted for and on behalf of the marital community. )

24. At all relevant times, Defendant Jeremy Jones (“Mr. Jones”) was an
employee of the District,

25. On information and belief, Defendants Ross Pagel and Jane Doe Pagel are a
married couple who, at all relevant times, were residents of Maricopa County, Arizona and

acted for and on behalf of the marital community.

 
Oo © “A mW BR WwW Ne

tert teh oh
Ved me Se

Phoenix, AZ 85014
omit
os

Telephone: 480,999,4556

MILLS+ Woops Law, PLLC
bent
Ln

5053 North 12th Street, Ste 101

BS bh NM ND OR BR BON nett ee
eo ss HO ee WY HB SY SF OH we HH

 

26.  Atail relevant times, Defendant Ross Pagel (“Mr. Pagel”) was an ernployee ~
of the District.

27. On information and belief, Defendants Jared Ryan and Jane Doe Ryan are a
married couple who, at all relevant times, were residents of Maricopa County, Arizona and
acted for and on behalf of the marital community.

28. At all relevant times, Defendant Jared Ryan (“Mr. Ryan”) was an employee
of the District.

29. On information and belief, Defendants Andrea Shook and John Doe Shook
are a married couple who, at all relevant times, were residents of Maricopa County, Arizona
and acted for and on behalf of the marital community.

30. At all relevant times, Defendant Andrea Shook (“Ms. Shook”) was an
employee of the District.

31. On information and belief, Defendants Lisa Shupe and John Doe Shupe are
a married couple who, at ail relevant times, were residents of Maricopa County, Arizona
and acted for and on behalf of the marital community.

32.  Ataill relevant times, Defendant Lisa Shupe (““Ms. Shupe”) was an employee
of the District.

33. On information and belief, Defendants Gerald Slemmer and Jane Doe
Slemmer are a married couple who, at all relevant times, were residents of Maricopa
County, Arizona and acted for and on behalf of the marital community

34. At all relevant times, Defendant Gerald Slemmer (“Mr. Slemmer”) was an
employee of the District, “Se fe ites

35. ° On information and belief, Defendants Dalia Ellington Garcia Starks and
John Doe Ellington Garcia Starks are a matried couple who, at all relevant times, were
residents of Maricopa County, Arizona and acted for and on behalf of the marital
community.

36, At afl relevant times, Defendant. Dalia Ellington Garcia Starks (“Ms.
Ellington”) was an employee of the District.

 
MiLLs + Wopns Law, PLLC
Phoenix, AZ 85014
Telephone: 480.999.4556.

5055 North i2th Street, Sie 101

“so th om Wh

10
If
12
13
14
15
16
17
18
19
20
2!

may i 22

23
24
25
26
27
28

 

37, On information and belief, Defendants Stephen Walker and Jane Doe Walker
are a married couple who, at all relevant times, were residents of Maricopa County, Arizona
and acted for and on behalf of the marital community.

38. At all relevant times, Defendant Stephen Walker (“Mr. Walker”) was an
employee of the District.

39. On information and belief, Defendants David Marks and Jane Doe Marks are
a married couple who, at all relevant times, were residents of Maricopa County, Arizona
and acting for and on behalf of the marital community.

40, At all relevant times, Defendant David Marks (“Mr. Marks”) was an
employee of the District.

41, On information and belief, Defendants JaNeal Hale and John Doe Hale are a
married couple who, at all relevant times, were residents of Maricopa County, Arizona and
acted for and on behalf of the marital community,

42,  Atall relevant times, Defendant JaNeal Hale (“Ms. Hale”) was an employee
of the District.

43. On information and belief, Defendants Karrie Flanigan and John Doe
Flanigan are a married couple who, at all relevant times, were residents of Maricopa
County, Arizona and acted for and on behalf of the marital community.

44,  Atall relevant times, Defendant Karrie Flanigan (“Officer Flanigan”) was a
sworn police officer employed by Mesa PD and assigned as a school resource officer at
Red Mountain High School.

45. Defendants John Does 1-10; Jane Does 1-10; Black Cotporations 1-10; and
White Partnerships 1-10 are fictitious names designating individuals or entities not yet
identified who ate liable for Plaintif s damages as alleged herein. Plaintiff will move to
substitute the names of these fictitious entities and persons upon identification.

46. The damages in question exceed the statutory amount for all inferior courts.

47, This Court has personal and subject matter jurisdiction over the parties and

claims herein.

 
OW @w ~P ON fa me we ON

pee wh th oath,
Vo ee

Phoenix, AZ 85014

Telephone: 480.999.4556

_—
tr

MILLS + Woors Law, PLLC
$055 North 12th Street, Ste 101

Se NM & NM NM Ne HO NS POO oS oS lO
oe yw TO Ol UmelhlUWw@DLUNUl em UN ON

 

48. Venue is proper as the specific acts giving rise to the causes of action alleged

herein occurred in Maricopa County, Arizona.
FACTUAL ALLEGATIONS

49. Tiffany attended Red Mountain High School (“RMHS"”) within the District
for her entire high school career, beginning in Fall 2011 and continuing until her graduation
in Spring 2015.

50. In Fall 2012, Tiffany was a Sophomore at RMHS,

51. Tiffany was a talented and dedicated competitive dancer.

52. While attending RMHS, Tiffany had dance class every school day from
2:00pm to 3:00pm. .

$3, Tiffany also practiced with the Red Mountain Dance Force (the “Dance
Force”), which was an extra-curricular dance company with the objective to promote dance
awareness through on and off campus performances and service activities,

54, On weekdays, Tiffany would tush to Campbell’s Dance Studio in Mesa,
Arizona and practice dance from 4:00pm to 9:30pm

55, Tiffany regularly devoted approximately 37.5 hours strictly to dancing
during the week, not including her recurring Saturday rehearsals.

56. Tiffany performed in pre-game and half-time-performances for the Phoenix
Suns, danced on numerous opportunities for The Walt Disney Company, was awarded a
scholarship to dance with Hollywood Dance Experience, and earned a national title at a
competition in Atlantic City, New Jersey.

57. Prior to meeting Mr. Grantham, Tiffany was well on her way to dchieving |.
her dream of becoming a professional dancer.

$8. Mr, Grantham was a teacher and coach at RMHS and graduate of RMHS.

Mr. Grantham’s Actions Prior te Meeting Tiffany

59. Prior to Tiffany attending RMHS, Mr. Grantham had already been

investigated by Mesa PD for acting inappropriately towards minors.

60, In 2009, he was investigated for texting nude photographs to a student.

 
Se 8 “F CG th & YG BI oe

yk mmm mm mak
me we Bom 6S

Phoenix, AZ §5014
Telephone: 420,909,4556

MILLS + Wopns Law, PLLC
~~
wh

5055 North [2th Streey, Ste 101

sd mM OM OBO —

 

61. Three different RMHS female students were interviewed by Mesa PD and
provided information that Mr. Grantham was flirtatious with the student, sent tewd
photographs to the student, and solicited nude photographs in return.

62. Mr. Grantham was not terminated from the District as a result.

Mr. Walker Acts inappr opriately Towards Tiffany and Introduces
er to Mr, Grantham

63. ‘Tiffany met Mr. Grantham during her Sophomore year through Mr. Walker,
another former RMHS teacher and friend of Mr. Grantham.

64... Mr. Walker began inviting Tiffany to his classroom (“Classroom 238”),
which he shared with Mr. Grantham.

65. Classroom 238 was arranged so there were two desks for teachers and while
Mr, Grantham was teaching, Tiffany and Mr. Walker would sit at his desk and talk.

66. Mr. ‘Walker was supposed to be tutoring Tiffany during these meetings;
however, they never discussed her Geometry class or any tutoring whatsoever.

67. Instead of tutoring Tiffany, Mr. Walker discussed his personal life with her,
including issues he had with his girlfriend and child.

68. Mr. Walker and Tiffany had an arrangement—she would go to him during
her-lunch period or during a class she did not want to attend, and-Mr. Walker-would write
her passes to excuse her from class.

69. Tiffany started to feel uncomfortable with Mr. Walker and felt he was flirting
with her.

70. Tiffany did her best to “draw the line” and make it clear she was not
interested in Mr, Walker in a romantic way. |

71. One day, Mr. Walker and Tiffany were looking at social media together and
Tiffany discovered Mr. Grantham’s Instagram account,

72, Thisledto Tiffany discovering Mr. Grantham’s Snapchat account, which had

the same username as his Instagram account.

 
MULLS + Wooos Law, PLLC
5055 North 12th Street, Ste 101
Phoenix, AZ 85614
Telephone: 480.999.4556

wo om UO

Oo co mi ch

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27
28

 

Mr. Grantham Begins Grooming Tiffany

73. Tiffany invited Mr. Grantham to add her on Snapchat and he accepted.

74, After becoming friends on Snapchat, Mr. Grantham and Tiffany began to
communicate using Snapchat. They later began regularly communicating through other
social media applications such as Twitter and Kik.

75.  Snapchat and Kik both delete messages and photographs once they are read.

. 76. Mr. Grantham and Tiffany continued regularly communicating via these
varied social media applications until one day he dared her to come visit him at his house
and sent her his home address,

77, Tiffany accepted the challenge and went to Mr. Grantham’s house.

78. During the months following Mr. Grantham’s dare, he started regularly
inviting Tiffany to his house and she would regularly go.

79. Mr. Grantham used a variety of fake names on social media to ensure no one
but Tiffany knew it was him.

80. Mr. Grantham’s online aliases included “Eric Maxwell” and “Jeff Ree.”

81. Nearly every day, Mr, Grantham kept track of Tiffany's activities and fife,
asking Tiffany what she was doing, what her plans were for the day, and if she was planning
to come over to his-heuse. --

82. Mr. Grantham purchased a dog named Buddy that he presented to Tiffany as
their dog together.

83. Mr. Grantham often used Buddy as, an excuse for Tiffany to come over with
messages such as “Buddy misses you” and “are you going to come over to play with
Buddy?” :

Mr. Grantham Begins Having Sex With Tiffany When She is 15 Years Old

84. Mr. Grantham began having sexual intercourse with Tiffany when she was
just 15 years old.

$5. Due to her age, Tiffany could not consent to a sexual relationship with Mr.

Grantham.

 
Mn+ Woops Law, PLLC
5055 North 12th Street, Ste 101
Phoanix, AZ 85014
Telephone: 480.999.4556

=i om ww & WwW FY

oa

10
ll
12
13
14
15
16
17
18
19
20
21
22
23

25
26
27
28

 

86. Mr. Grantham also made attempts to divide Tiffany: from her family so he
could control her by telling Tiffany what to say to her parents and how to act around them.

87. Mr. Grantham demarided all of Tiffany’s time and as a result, 16-year-old
Tiffany stopped dancing at a competitive level and dropped out of Campbell’s Dance
Studio,

88. Due to his controlling and demanding behavior, Tiffany’s dream of
becoming a professional dancer and using her scholarship from Hollywood Dancing
Experience were left behind.

89, Mr, Grantham and Tiffany engaged in a sexual and romantic relationship
from her Sophomore year at RMHS until well-after she graduated.

90. | She spent nearly all of her time at Mr. Grantham’s house under the guise of
watching Buddy.

91. Tiffany was too young to understand that Mr. Grantham now controlled her
entire life.

92. Tiffany graduated from RMHS in May 2015.

93. Tiffany turned 18 years old a few months after graduation.

94. After she tuned 18, Tiffany went public with her relationship with Grantham
and stated via Twitter that-her “life was a lie the past two years.” )

95, Tiffany and Mr. Grantham’s sexual and romantic relationship continued until
she ended it in or around June 2019.

Defendants Knew of and/or Suspected the Relationship and Did Nothing

96. ARS, § 13-3620 is the mandatory reporting law in Arizona. This statute
requires any person, including police officers or school personnel, who reasonably believes
that a minor is being groomed or sexually abused to report such abuse to law enforcement
or the Department of Child Safety.

97, Over the next few months, students and staff at RMHS noticed there was
something going on between Tiffany and Mr. Grantham.

10

 
se ff “NN DH AH Re HU Om

ferme tt
Ww No OS

Phoenix, AZ 85014
_—
re

Telephone: 480,999 4556

_
m8

_ Mats + Woops Law, PLLC
5055 North 12th Street, Ste i0t

MoM HR RR NOR OO mee
oe a2 fw & & Ob N = S&S 6 w@2 NI A

 

98. On information and belief, weekly faculty meetings were held on
Wednesdays during the spring semester of 2013.

99, On information and belief, all the District Defendants attended the weekly
faculty meeting at least once when the rumors regarding Tiffany and Mr, Grantham were
discussed.

160. On information and belief, during these faculty mcetings discussions were
held by attendees of the faculty meeting about how to handle the rumors regarding Tiffany
and Mr. Grantham. .

{01. On information and belief, all the District Defendants participated in
discussions on how to handle the rumors regarding Tiffany and Mr. Grantham.

102, On information and belief, all the District Defendants explicitly or implicitly
agreed to not report what they individually knew about the relationship to the proper
authorities.

103. Both Mr, Grantham and Tiffany denied they were in a relationship.

104, Rumors continued to float around RMHS, but nothing was done to
investigate further or prevent Mr. Grantham from preying on Tiffany.

105. Due to the rumor mill at RMHS, numerous students asked Tiffany about her
relationship with Mr. Grantham. to so

106. During this time, Tiffany’s father, Richard Franco (“Mr. Franco”) was in
‘regular’contact with RMHS administrators, including Mr, Gowdy, Mr. Marks, and Ms.
Hale,

107. Despite knowing that there were rumors about an inappropriate relationship
between Mr. Grantham and Tiffany, no teacher, administrator, counselor, or staff member
at RMHS ever mentioned anything to Mr. Franco about it.”

108. More importantly, not a single teacher, administrator, counselor, or staff
member at RMHS reported the possible relationship between Mr. Grantham and Tiffany,
breaching their legal duty as mandatory reporters.

IE

 
1 8 SP CN Uh te

eee met
mem tt N= ©

Phoenix, AZ 8504
Telephone: 480.999.4556

i
LL

MILLS + Woops Law, PLLC
5055 North 12th Street, Ste 101

byob oh Se oR ON ON ORD ee
2 S&S Re RRB & BSF e&® Aa

 

109. Due to the lack of reporting and investigating by the RMHS teachers,
administrators, and staff members, Mr. Grantham’s behavior with Tiffany rapidly
escalated. oF

110. Ms, Dillavou, was the former secretary for Mr. Gowdy.

111. Ms. Dillavou knew of Tiffany’s relationship with Mr, Grantham because
during the spring semester of 2013, Tiffany confided in Ms. Dillavou and personally told
her about her emotional and sexual relationship with Mr. Grantham while they were in Ms.
Dillavou’s workspace at RMHS. | |

112. Ms. Dillavou did not report what she knew to law enforcement or the
Department of Child Safety as mandated by A.R.S. § 13-3620.

113. Mr. Enders was a teacher at RMHS.

114. Mr. Enders knew of the relationship between Tiffany and Mr. Grantham
because in late 2013 or early 2014, Tiffany confided in Mr. Enders and personally told him
about her emotional and sexual relationship with Mr. Grantham while they were at RMHS,

115. Mr. Enders did not report what he knew to law enforcement or the
Department of Child Safety as mandated by A.R.S. § 13-3620.

116. Around the same time Tiffany told Mr. Enders about her relationship with

-Mr, Grantham, Mr. Enders also acted inappropriately towards Tiffany -when he sent her a
nude photograph of himself.

117. Mr. Fajardo was a security guard at RMHS. ;

118, Mr. Fajardo’s job was to watch the gate for students entering and leaving the
premises. , |

119. Myr. Fajardo had a flirtatious relationship with Tiffany and allowed her to
enter school late on a number of occasions.

120. In return, Tiffany would bring Mr, Fajardo lunch or coffee.

121. Mr. Fajardo asked Tiffany out on numerous occasions, but she was never
interested in him and instead confided in him regarding issues in her relationship with Mr.

Grantham.

12.

 
MiLLs+ Waops Law, PLLC
$055 North 12th Street, Ste 101
Phoenix, AZ 84014
Telephone: 420.999.4556

Oo 9 “tRNA tn mm OW OB Oe

mR ONO ee
Bh PR B&B BE 8B S&S BA a BRS Bb = ss

27
28

 

122. Mr. Fajardo became a go-between who communicated with both Tiffany and
Mr. Grantham about their relationship issues and got feedback from each of them to help
in their relationship.

123. Mr. Fajardo did not report what he knew to law enforcement or the
Department of Child Safety as required by A.R.S. § 13-3620.

124. On information and belief, Mr. Fajardo is now employed as a police officer
for the Mesa Police Department.

125, Mr. Gowdy was the Athletic Director at RMHS and the Eleventh Grade
Principal.

126, Mr. Gowdy was told by Ms. Guthrie that Tiffany confessed to a sexual
relationship with Mr. Grantham, but failed to do anything to investigate or stop the
relationship.

127. Ms. Guthrie was a pom coach at RMHS,

128. Tiffany and Ms. Guthrie were close and Ms. Guthrie came to realize the
rumors surrounding Tiffany and Mr. Grantham were true.
| 129, Tiffany confided in Ms. Guthrie ata basketball game at Mountain View High
School (another schoo! within the District) that she had and emotional and sexual
relationship with-Mr. Grantham. : mer

130. Ms. Guthrie immediately told Ms. Ellington and then told Mr, Gowdy.

131. However, Ms. Guthrie did not report what she knew to law enforcement or
Department of Child Safety as required by A.R.S. § 13-2620.

‘ {32. Mr. Jones was a teacher at RMHS and distinctly told his class that it was
okay that there was a student-teacher relationship and that no one at the school was doing
anything about it.

133, Mr. Jones did not report what he knew to law enforcement or the Department
of Child Safety as required by A.R.S. § 13-2620.

134. Mr. Pagel was a teacher at RMHS.

13

 
O @ YS oR ww & WB NN oe

i ee ee
B&B © NH = S&S

Phoenix, AZ 85014
Telephone: 480.999.4556

un

MiLis + Wopns LAW, PLLC
5055 North 12th Street, Ste 101

wo PR NM ON OR ON ol —
oe as & FF GS 8 = & Se A

 

135. During her senior year, Tiffany confided in Mr. Pagel that she was in an
emotional and sexual relationship with Mr. Grantham while outside of a children's fun
center when he was either picking up or dropping off his children.

136. Mr, Pagel did not report what he knew to law enforcement or the Department
of Child Safety as required by A.R.S, § 13-2620,

137, Mr, Ryan was the Principal at RMHS.

138. Mr, Ryan had numerous teachers, administrators, staff, and students under
his watch who knew about the relationship between Tiffany and Mr. Grantham.

139, Mr, Ryan failed to create an environment where this information could be
taken seriously and reported appropriately.

140. Ms. Shook was a teacher at RMHS,

141. During the 2013-14 school year, Tiffany had Algebra APS with Ms. Shook,

142. During this time, Mr. Grantham regularly made a point of checking on
Tiffany in Ms. Shook’s classroom.

143. Mr. Grantham would only come to Ms, Shook’s classroom while Tiffany was
there. ;

144. If Tiffany was not in Ms. Shook’s classroom, Mr. Grantham would ask Ms.
Shook why Tiffany was not in class. .

145, Ms, Shupe was an elementary school teacher with the District.

146. Ms, Shupe was told by her daughter, Katrina, of the relationship between
Tiffany and Mr. Grantham.

147. Katrina had knowledge of the emotional and sexual relationship between
Tiffany and Mr. Grantham because she had gone out with Tiffany and Mr. Grantham
together on multiple occasions,

148. Ms. Shupe did not report was she knew to law enforcement or the Department
of Child Safety as required by A.R.S. § 13-3620.

149, Mr, Slemmer was a Principal at RMHS.

14

 
Minis+ Woops Law, PLLC
5055 North (2th Street, Ste 101

Phoenix, AZ 85914

Telephone: 480.999.4556

—

9 oF ~~ rh th FB Ww Ww

we Nw &w 8 a) = —
BSseR RR BBR BS eR Bae GB = Ss

 

150. Mr. Slenamer had numerous teachers, administrators, staff, and students
under his watch who knew about the relationship between Tiffany and Mr. Grantham. .

151. Mr. Slemmer failed to create an environment where this information could
be taken seriously and reported appropriately,

152. Ms, Ellington was the head cheer coach at RMHS.

153. Ms. Ellington was told by Ms. Guthrie that Tiffany had confided in her and
confirmed the rumors around the school that Tiffany and Mr. Grantham had an emotional
and sexual relationship.

154. Ms. Ellington did not report what she knew to law enforcement or the
Department of Child Safety as required by A.R.S. §13-3620. .

155, Mr. Walker was a teacher at RMHS and for a period of time shared a
classroom with Mr. Grantham. Mr. Walker and Mr. Grantham were social friends as well.

156. Mr. Walker went to Mr. Grantham’s house on multiple occasions while
Tiffany was also there,

157. On one occasion, Walker even joked to Tiffany that he knew she and Mr.
Grantham must be “official” because he saw some of her personal belongings at Mr.
Grantham’s house.

158. Mr, Walker did not report what-he knew to law enforcement or the

Department of Child Safety as required by A.R.S. § 13-3620.

159, Officer Flanigan was the School Resource Officer at RMHS and a police
officer for Mesa PD.

160. Officer Flanigan heard the rumors that Tiffany and Mr. Grantham had an
emotional and sexual relationship and decided to investigate for herself.

161. One day Officer Flanigan followed Tiffany in her Mesa PD issued police car
car as she drove away from the schoo! and to Mr. Grantham’s house.

162. Officer Flanigan saw Tiffany pull into Mr. Grantham’s garage and waited for

het to leave.

15

 
—

1 .
“oO oe oF nm a .~ ta bh

pe ket
mR Ww Ne OS

Phoenix, AZ 85014

Telephone: 480.999.4556

—
un

5055 North 12th Street, Ste 104

MILLS + Wopps Law, PLLC

mom eye ew ow we ho
eS ~S Om tT Bm Nt OO UO ll UN

 

163. When Tiffany returned to RMUS, Officer Flanigan confronted Tiffany by
saying “I know what's going on and it needs to stop.”

164. Despite being a sworn law enforcement officer who is charged with knowing
the sexual abuse and mandatory reporting laws in Arizona, Officer Flanigan did not report
what she knew to law enforcement or the Department of Child Safety as required by A.R.S.
§ 13-3620.

165. Inferestingly, Officer Flanigan did not talk fo school administrators or
Tiffany’s parents about what she heard, why she investigated, and what she learned.

166. Most importantly, Officer Flanigan did not talk to Mr. Grantham about the
rumors of a relationship between he and Tiffany and why an underaged student was inside

' his house duting school hours.

167. Officer Flanigan apparently felt that, despite her training, it was sufficient to
simply tell Tiffany to “stop” her relationship with Mr. Grantham.

168. Defendants were all statutorily and ethically charged to protect students such
as Tiffany.

169, All of the named Defendants had a chance to put a stop to Mr. Grantham’s
abuse of Tiffany or at least could have reported it to someone who could.

170. Each of the named Defendants were mandatory reporters under Arizona law
and each worked under the supervision of the District and/or Mesa PD during the
relationship between Tiffany and Mr. Grantham.

Too Little, Too Late

171. ‘When Tiffany was 18 years old, her father approached a friend at church who
was a law enforcement officer.

172, Mr. Franco told his friend that he had suspicions about Tiffany being sexually
involved with her former teacher, Mr. Grantham.

173. Mr. Franco told his friend that he had confronted Tiffany with his suspicions
and she admitted to having a sexual relationship with Mr. Grantham that began before she

was 18 years old.

16

 

 
Oo © wa A hw fs Be MY

ee ee
me Ww Ne S&S

Phoenix, AZ 85014
Telephone: 480.999,4556

et
LA

MiLLs+ Wapps Law, PELC
5055 North 12th Street, Ste 103

hm 8 B&F BD OR BS ORD Oe eet
ao 41 A UO S&S WH BH SK CT CO BO ~~ DH

174, Mr, Franco’s friend told Mr. Franco-that as a law enforcement officer, he was
mandated by law to report the allegations to the appropriate law enforcement agency.

175. Mr, Franco’s friend filed a report with Mesa PD on July 6, 2016.

176. Onor around November 10, 2016, Mr. Franco received a letter from Thomas
Pickrell, General Counsel for the District.

177. In that letter, Mr. Pickrell acknowledged wrongdoing by Mr. Grantham by
stating that Mesa PD “found sufficient evidence to charge Mr. Grantham with one count
of sexual conduct with a minor...” oO

178. Mr. Pickrell also stated that the “District concluded that Mr. Grantham
engaged in conduct that violated established professional boundaries between a student and
a teacher ... [h]is actions violated District policies and State laws.” ‘

179. Ofcourse, Mr. Pickrell’s letter came over a year after Tiffany graduated from
RMHS and while she was still in a relationship with her abuser.

180, Mr. Grantham was never prosecuted for his sexual abuse.

Due to Defendants’ Acts and Omissions, Tiffany’s Life Was Shattered

181. Prior to her relationship with Mr. Grantham, Tiffany had a clear picture of |
what she wanted to do with her life.

182,— Her plans of becoming a professional dancer were within reach due to- her
dedication and talent.

183. For now, Tiffany has made the tough decision to forego further education
because of her distrust of the education system.

184, Tiffany’s distrust of the education system is a result of her abuse at the hand
of Mr. Grantham and the conspiracy of Defendants to cover up Mr. Grantham’s bad acts.

185. Tiffany has seen a therapist on multiple occasions due to the abuse she
suffered at the hands of Mr. Grantham.

186. Tiffany has severely stunted emotional and mental development due to Mr.

Grantham’s abuse,

\7

 

 
Oo co ss DH a fF Wo BR ee

Yai
WB Boe 6D

Phoenix, AZ 85014
=

Telephone: 480.999.4556

ne
aA

5055 North 12th Street, Ste 101

Minis+ Woops Law, PLLC

eS ~4 DH Ww & Ww HN | © ) co ~IOA

 

187, Due to Mr. Grantham forcing Tiffany to hide their relationship from her
family, a lack of trust formed between Tiffany and her family, —
188. Since ending the relationship with Mr. Grantham, Tiffany has been unable to

have any healthy romantic relationships, sexual or otherwise.

COUNT I —- CH TEN OF PLAINTIFE’S a IL RIGHTS UNDER THE
FOURTEENTH AMENDMENT AND 43 U'S.C. § 1983

 

 

 

(Against Mesa Public Schools)

189. Plaintiff restates and realleges the allegations of the previous paragraphs of
this Complaint as if fully set forth herein. :

190. Atall relevant times, the District was acting under color of state law in their
actions and inactions.

191, Tiffany had a protected liberty interest in freedom from sexual advancés,
abuse, and harassment sponsored and created by the District while she attended school at
RMHS. .

192, ‘Tiffany has a constitutional right te be free from teacher sexual abuse and
harassment, as an aspect of the constitutional right to bodily security.

193, The District has a constitutional duty to affirmatively protect students from
known or suspected sexual abuse by reason of their special relationship to students and the
District’s failure to meet that duty constitutes a deprivation of the student’s constitutional
right to bodily security.

194. The District adopted, promulgated, and approved written and unwritten
policies, procedures, and customs that violated the Fourteenth Amendment to the United
States Constitution because said policies, procedures, and customs were deliberately
indifferent to Tiffany’s rights.

195, For example, Tiffany and Mr. Grantham were approached by numerous
administrators, teachers, and staff members of the District regarding allegations of their
inappropriate and sexual relationship, but no investigation was launched by the District or

its employees.

18

 
wo SF SN DBA OH Re WY NH

a ee
Be bh ot

Phoenix, AZ 85014
beret
te

Telephone: 480,599.4556

MiLLs + Woops Law, PLLC
ch

5055 North 12th Street, Ste 101

NM NM ON UNUM OR eeeees
ao sn Oo OU lUwHUWN lm SD UOC

 

196. The District’s failure to investigate the allegations and failure to prevent
Tiffany from sexual abuse at the hands of the District’s employees demonstrates deliberate
indifference to Tiffany’s civil rights.

197. By adopting, promulgating, and approving such policies, procedures, and
customs, the District was objectively unreasonable and undertook actions with willful,
reckless, and malicious indifference to the rights of Tiffany.

198. Further, the Districts actions and inactions took no regard to the likelihood
that harm would and did result and that unnecessary financial damages and pain and
suffering would be inflicted on Tiffany.

199, Because the District created this danger, it had a corresponding duty to
protect Tiffany from harm, including from deprivation of her protected liberty interests in
freedom from the unreasonable and abusive actions of the District and its employees.

200. The District failed to protect Tiffany from the deprivations of her
constitutionally protected rights as discussed herein.

201. Pursuant to 42 U.S.C. § 1988 and other applicable law, Tiffany is entitled to
an award of attorneys’ fees and costs.

. 202. Pursuant to 42. U.S.C. § 1983, Tiffany is entitled to punitive damages due to

Defendants’ reckless and callously-indifferent- conduct to Tiffany’s civil rights.

 

COUNT IL - VIOLATION OF PLAINTIFF’S CIVIL RIGHTS UNDER THE
ee "FOURTEENTH AMENDMENT AND 42 U.S.C. 61983 SOS

 

 

 

 

 

om

 

(Against Defendants Grantham, Dillavon, Enders, Fajardo, Go way, Gathrie, Jones,
Pagel, Ryan, Shook, Shupe, Slemmer, Ellington, Walker, Marks, Hale, and Flanigan)

203. Plaintiff restates and realleges the allegations of the previous paragraphs of
this Complaint as if fully set forth herein.

204. At all relevant times, Defendants Grantham, Dillavou, Enders, Fajardo,
Gowdy, Guthrie, Jones, Pagel, Ryan, Shook, Shupe, Slemmer, Ellington, Walker, Marks,
Hale, and Flanigan (the “Individual Defendants”) were acting under color of state law in

their actions and inactions.

19

 
Phoenix, AZ B5014
Telephone: 480.999.4556

MILLs + Wopps Law, PLLC
5055 North i2rh Street, Ste 101

wo - NAN HA wm FSF WwW NO

th BR bho bho ho i) bh nN ho a hus — _ pet jee beet — —_
oo ~] na Un > ha bh — o WO oa aml nN LA oo had bo weal So

 

205. Tiffany had a protected liberty interest in freedom from sexual advances,
abuse, and harassment sponsored and created by the Individual Defendants while she
attended school at RMHS.

206. Tiffany has a constitutional right to be free from teacher sexual abuse and
harassment, as an aspect of the constitutional right to bodily security.

207. The Individual Defendants have a constitutional duty to affirmatively profect
students from sexual abuse by reason of their special relationship to students and the
Individual Defendants’ failure to meet that duty constitutes a deprivation of the student’s
constitutional right to bodily security.

208. Mr, Grantham had sex with Tiffany on numerotis occasions when she was
minor.

209, Mr. Enders sent Tiffany a nude photograph of himself and asked for
photographs of her in return.

210. Mr, Walker and Mr. Fajardo both acted inappropriately towards Tiffany by
making sexual and/or flirtatious advances towards her. Both men also had arrangements
with Tiffany to get her out of class or to allow her to arrive late to school without
consequences.

211. Tiffany did not turn 18 until after she graduated from RMHS in May 2015.

212. School administrators, including Mr. Gowdy, Mr. Marks, and Ms. Hale
specifically asked Tiffany and/or Mr. Grantham if they were in a relationship, but did
nothing to formally investigate or otherwise stop Mr. Grantham’s abuse of Tiffany. |

213, Ms. Dillavou, Mr. Enders, Mr. Fajardo, Ms. Guthrie, Ms. Pagel were all
specifically told by Tiffany that she was in a relationship with Mr. Grantham.

214. Mr. Gowdy and Ms. Ellington were both by Ms. Guthrie that Tiffany and
Mr. Grantham were engaged in an inappropriate relationship.

215. Mr. Jones announced to his classroom that there was a student-teacher

relationship occurring at RMHS and that it was okay that nothing was being done about it.

20

 
Oo 8 “4 DB tw Rm) tw Boo

Were at
ww bh oo 6S

Phoenix, AZ 85014
=

Telephone: 480.990.4556

eit
LA

MILLS+ Woops Law, PLLC
5055 North 12th Street, Ste 101

woN PR wR NM Wom os nm
RBuekehk FB B &® &® S&S &a a

 

216. Mr. Ryan and Mr. Slemmer were both principals at RMHS and despite the
rampant rumors at RMHS regarding Tiffany and Mr. Grantham, did nothing to stop it.

217. . Ms. Shook saw Mr, Grantham come to her classroom to check on Tiffany on
numerous occasions.

218. Ms. Shupe was told by her daughter, Tiffany’s friend, that Tiffany and Mr.
Grantham were in a sexual relationship.

219. Officer Flanigan was an eyewitness to Tiffany leaving RMHS and heading
directly to Mr. Grantham’s house, and parking in his garage. -

220. Despite the fact that all of the Individual Defendants knew or should have
known that Tiffany was in a relationship with Mr. Grantham and the fact that they were all
legally mandated reports, none of the Individual Defendants called law enforcement or the
Department of Child Safety. |

221, Further, none of the Individual Defendants did anything to stop Mr.
Grantham ’s systematic abuse of Tiffany.

222. Because the Individual Defendants created this danger, they had a
corresponding duty io protect Tiffany from harm, including from deprivation of her
protected liberty interests in freedom from the unreasonable and abusive actions of the
Individual Defendants. = —-

223. The Individual Defendants failed to protect Tiffany from the deprivations of
her constitutionally protected rights as discussed herein.

224. Pursuant to 42 U.S.C. § 1988 and other applicable law, Tiffany is entitled to

_an award of attorneys’ fees and costs.
225, Pursuant to 42. U.S.C. § 1983, Tiffany is entitled to punitive damages due to

Defendants’ reckless and callously indifferent conduct to Tiffany’s civil rights.

COUNT U1 — VIOLATION OF PLAINGEES CIVIL RIGHTS UNDER TITLE IX
oC, § ei seg.

(Against Mesa Public Schools and the Individual Defendants)
226. Plaintiff restates and realleges the allegations of the previous paragraphs of

this Complaint as if fully set forth herein.
2i

 
MILLS + Woons Law, PLLC
Phoenix, AZ 85014
Telephone: 480.999,4556

5055 North 12th Street, Ste 103

ae

me Ww hi

wo wf ~1 MH a

10
i
12
13
14
15
16
“47
18
19
20
21
22
23
24
25
26
27
28

 

227. At all relevant times, Mesa Public Schools and the Individual Defendants
(the “District Defendants”) were acting under color of state law in their actions and
inactions,

228. The District Defendants operate an educational program receiving federal
financial assistance and therefore are, and were at all relevant times, subject to the
requirements of 20 U.S.C. 1681(a) (“Title IX”).

229, The District Defendants’ acts and omissions as described herein with respect
to sexual harassment and abuse of Tiffany deprived her of the full benefits of that
educational program and/or otherwise subject Tiffany to discrimination under that
program, on the basis of sex, in violation of Title IX.

230. The District Defendants had actual notice of the acts and omissions as
described herein with respect to the sexual harassment and abuse of Tiffany.

231. The District Defendants acted with deliberate indifference to known acts of
sexual harassment and abuse against Tiffany in connection to the District’s programs or
activities.

232. The District Defendants were in a position to appropriately address and stop
the sexual harassment and abuse against Tiffany, and therefore may be held liable for
damages under Title EX, including punitive damages, attorneys’ fees and costs, and
compensatory damages in an amount to be proven at trial.

COUNT LV — NEGLIGENT FAILURE TO PROTECT.
(Against Mesa Pablic Schools and Mesa Police Department)

233. Plaintiff restates and realfeges the allegations of the previous paragraphs of
this Complaint as if fully set forth herein.

234. The District and Mesa PD are responsible via respondeat superior for the
torts of their employees committed during the course of their employment.

235. The District and Mesa PD had a reasonable duty to exercise reasonable care
to control their employees and to prevent them from intentionally harming others or from

conducting themselves to create an unreasonable risk of bodily harm to others.

22

 
SO @ sa TH th de le

omen ame
Bm Wo hw =

Phoenix, AZ 85014
Telephone: 480,996.4556

Mis + Wopns Law, PLLC
~~
Un

5055 North 12th Street, Ste 103

NN NM NM MY NM NON KR wee mom
oe oo-8 A OthlUelUlUOlUlULDNDGUlUm UB

 

+236. The District had a duty to protect its students, including Tiffany, from
reasonably foreseeable harm.

237, Mesa PD had a duty to protect Tiffany from reasonably foreseeable harm.

238. The District and Mesa PD breached their duties to exercise reasonable care
to control their employees and protect Tiffany from reasonably foreseeable harm.

239, As adirect, foreseeable, and proximate result of the District and Mesa PD's
actions and inactions, Tiffany has suffered physical harm, humiliation, pain and suffering,
emotional distress, mental anguish, and other damages and injuries alleged herein in
amounts to be proven at trial.

COUNT V NEGLIGENCE / GROSS NEGLIGENCE
(Against All Defendants)

240: Plaintiff restates and realleges the allegations of the previous paragraphs of
this Complaint as if fully set forth herein.

241, At all relevant times, each and every Defendant had an individual and
collective duty to exercise ordinary care for the safety and well-being of Tiffany.

242. Defendants have a statutory and common law duty to assure the safety and
wellbeing of persoris in their care and custody.

243. There was a special relationship between Tiffany and the administrators,
teachers, and staff members of the District because she was a student and minor in their
care.

244. There was a special relationship between Tiffany and Officer Flanigan
because she was a student and minor in her care and because Officer Flanigan is a police
officer sworn to uphold the laws of the State of Arizona, including without limitation
A.RS. §§ 13-3620, 13-1405, °

245. Defendants’ duties to Tiffany were heightened as Defendants were charged
with the protection and education of Tiffany.

246, Defendants were, at all relevant times, acting within the course and scope of

their employment,

23

 
Cc Oo YN DR hw BR BD Nom

ee
dome

Phoenix, AZ 85014
_—
rom

Telephone: 480.999.4556

rt
A

Miuts+ Wopns LAW, PLLC
$055 North 12th Street, Ste 101

Mm we Re hlUuMNlUlUWmNlClUDDlCULN GP lUCUN Dll
eo oR RF EF SS fF BS eA sw

 

247, The District and Mesa PD are vicariously liable for the tortious acts and
omissions of their erhployees and agents.

248. A reasonable person under the same circumstances would have known or
suspected that an inappropriate relationship existed between Tiffany and Mr. Grantham
and would have followed the proper channels to report and stop the abuse of Tiffany.

249, Defendants systematically and repeatedly breached their duties to Tiffany as
set forth by their acts and omissions detailed herein.

250. Asa direct and proximate result of Defendants’ breaches, Tiffany suffered
harm and sustained damages.

251. Defendants’ acts and failures to act as set forth above also demonstrate gross
anid wariton negligence in that each of the Defendants knew or should have known ‘that
their acts, individual and collectively, created an unreasonable risk of harm to Tiffany and |
a high probability that substantial harm would result. |

COUNT VI- NEGLIGENCE PER SE
(Against All Defendants)

252. Plaintiff restates and realleges the allegations of the previous paragraphs of
this Complaint as if fully set forth herein.

253. A.RS. § 13-3620 requires school personnel-and peace officers who develop.
a reasonable belief that a minor is or has been the victim of abuse to report the suspected
abuse to a peace officer.

254. Defendants knew or should have known that Mr. Grantham was abusing or
might abuse Tiffany by grooming her for sexual abuse and/or by sexually abusing her based
on the facts alleged herein.

255. School administrators, including Mr. Gowdy, Mr, Marks, and Ms. Hale
specifically asked Tiffany and/or Mr, Grantham ifthey were in a relationship, but did not
report the abuse to a peace officer as required by A.R.S. § 13-3620.

24

 
MiLLs + Wopps Law, PLLC
S053 North i2th Street, Ste 101
Fhoenix, AZ 85014
Telephone: 480.999.4555

—

BOSON meet
See Be Oo Oo @o ~ DR io. gf OO na Qo

244

25
26
al
28

eo S&S 4S DS HH FF YW

 

256. Ms. Dillavou, Mr. Enders, Mr. Fajardo, Ms. Guthrie, Ms. Pagel were all
specifically told by Tiffany that she was in a relationship with Mr, Grantham, but did not
report the abuse to a peace officer as required by A.R.S. § 13-3620. .

257, Mr, Gowdy and Ms. Ellington were both by Ms. Guthrie that Tiffany and
Mr, Grantham were engaged in an inappropriate relationship, but did not report the abuse
to a peace officer as required by A.R.S. § 13-3620.

258. Mr, Jones announced to his classroom that there was a student-teacher
relationship occurring at RMHS and that it was okay that nothing was being done about it,
but did not report the abuse to a peace officer as required by A.R.S. § 13-3620.

259. Mr. Ryan and Mr. Slemmer were both principals at RMHS and despite the
rampant rumors et RMHS regarding Tiffany and Mr, Grantham, but did not report the
abuse to a peace officer as required by A.R.S. § 13-3620.

260. Ms. Shook saw Mr, Grantham come to her classroom te check on Tiffany on
numerous occasions, but did not report the potential abuse to a peace officer as required by
A.RS. § 13-3620.

261. Ms, Shupe was tald by her daughter, Tiffany’s friend, that Tiffany and Mr.
Grantham were in a sexual relationship, but did not report the abuse to a peace officer as
required by A.R.S. § 13-3620. - -- ee

262. Officer Flanigan was an eyewitness to Tiffany leaving RMHS and heading
directly to Mr. Grantham’s house, and parking in his garage, but did not report the abuse
to another peace officer or file a report as required by A.R.S. § 13-3620.

263. Despite the fact that all of the Defendants knew or should have known that
Tiffany was in a relationship with Mr, Grantham and the fact that they were all legally
mandated reports, none of the Defendants reported the abuse to a peace officer as required
by A.R.S. § 13-3620.

264, Defendants’ failure to report Mr. Grantham’s abuse or suspected abuse of

Tiffany was negligent per se because Defendants acts and omissions were in violation of a

23

 
Co Oo ~F R  O boe

a
wet

Phoenix, AZ S514
=

Telephone: 480,999,4536

—
a

5055 North 12th Street, Ste 101

MiLis+ Wopns LAW, PLLC

hm NM NM M&M OM OR NM ow —
co 2 & & € 8 Sb = S&S SG eA sh

 

statute enacted for the protection and safety of the public-and vulnerable individuals such
as Tiffany.

265, Mr, Grantham was aided in the accomplishment of his tortious and criminal
acts by the existence of his agency and/or employment relationship with the District.

266, As adirect and proximate result of the acts and omissions of the Defendants,
Tiffany suffered serious injuries, including physical pain and discomfort, mental and
emotional distress, anxiety, loss of enjoyment of life, humiliation, medical bills, and other

damages and will continue suffering similar damages.

NEGLIGENT HIRING: SUPERVISION, TRAINING, AND

COUNT Vit- ; 4 .

(Against Mesa Public Schools, Mr. Gowdy, Mr. Ryan, and Mr, Slemmer)

267. Plaintiff restates and realleges the allegations of the previous paragraphs of
this Complaint as if fully set forth herein.

268. Mr. Gowdy was a supervisor of Mr. Grantham.

269. Mr. Ryan was a supervisor of Mr. Grantham.

270. Mr. Slemmer was a supervisor of Mr. Grantham.

271. The District is responsible via respondeat superior for torts committed by its
employees during the course of their employment.

: 272. The District and its administrators, employees, and agents owed a duty of
reasonable care and competence to all of its students, including Tiffany, to prevent injury
or harm including reasonable care related to the hiring, training, supervision, and
monitoring of its teachers, administrators, agents, or employees to prevent, among other
things, its teachers from using their position of power and influence to coerce children into
inappropriate relationships.

273. The District and its administrators, employees, and agents both individually
and through the acts and/or omissions of their agents and employees, breached the duties
they owed to Tiffany by repeated failing to take reasonable steps to train, supervise,
monitor, investigate, or remove Mr. Grantham from the classroom after learning of his
inappropriate relationship with Tiffany.

26

 
we SF SO NH OH me OH OR et

beh eh
mb WwW be oe

Phoenix, AZ 85014
Telephone: 480.599.4556

MELLS+ Woops Law, PLLC
—
aA

3055 North }2th Street, Ste 191

me Ww Ww NM hy he bo tet
BS RR EBB PF BB Ser sh

 

274. The District, Mr. Slemmer, Mr, Ryan, and Mr. Gowdy knew or should have
known that in 2009, Mr. Grantham was investigated for sending nude photographs to a
student and, despite at least three witnesses, was not criminaily charged because the student
no longer possessed the nude photograph.

275. The District was negligent by not terminating Mr. Grantham’s employment
after the 2009 nude text message scandal.

276. Mr. Slemmer, Mr. Ryan, and Mr. Gowdy knew there were serious rumors
spreading around RMUHS regarding Mr, Grantham’s sexual relationship with Tiffany, a
minor child and student.

277, Oninformation and belief, Mr. Slemmer, Mr. Ryan, and Mr. Gowdy attended
faculty meetings where discussions were held regarding how to handle the rumors.

278. Neither Mr. Slemmer, Mr. Gowdy, nor Mr. Ryan disciplined or counseled
Mx. Gratham regarding his inappropriate relationship with Tiffany.

279. Neither Mr. Slemmer, Mr. Gowdy, nor Mr. Ryan reported Mr. Grantham’s
actions to human resources.

280. Neither Mr, Slemmer, Mr. Gowdy, nor Mr. Ryan followed A.R.S. § 13-3620

and reported Mr. Grantham’s actions to Jaw enforcement or the Department of Child

Services, despite-all being: mandatory-reporters. ode

281. School officials who have a realistic opportunity to prevent a fellow official
from violating a student’s Constitutional rights have a duty to intervene to protect the
"victim from the unconstitutional retaliation, use of force or violation of due process of law.
282. Asset forth herein, at no time did any of the Defendants make any affirmative

steps to prevent Mr. Grantham from his continued abuse of Tiffany. ,
283. Due to the District, Mr. Slemmer, Mr. Growdy, and Mr. Ryan failing to take
such affirmative steps, Mr. Grantham remained in a position whete he could sexually abuse

Tiffany, causing severe emotional harm.

a7

 
Oo CO ~F OT We de bet Bp ee

pirat
eh Ww he S&S

Phoenix, AZ 85014
Telephone: 480.999.4556

i
hay

Miis+ Wopps Law, PLLC
5055 North 12th Street, Ste 101

won m ow Mm tf oN
PRR FP 8 8S Re BB Skea

 

284, The District and its administrators, employees, and agents had a duty” to |.
Tiffany to properly supervise its employees or agents that hold the power, authority,
insignia, and equipment entrusted to them.

285, As alleged herein, Mr. Grantham was investigated for sending a nude
photograph to a female student at RMHS in 2009.

286. As alleged herein, every single named Defendant knew or should have
known of Mr. Grantham’s inappropriate relationship with Tiffany.

287. Asalleged herein, at no time did any of the Defendants make any affirmative
step to protect Tiffany’s Constitutional rights until 2016, over a year after she had
graduated from RMHS.

288. Asa direct and proximate result of the District’s, Mr. Gowdy’s, Mr. Ryan’s,
and Mr. Slemmer’s breaches, Tiffany suffered damages in an amount to be proven at trial.

COUNT Vill - CIVIL CONSPIRACY
(Against All District Defendants}
289. Plaintiff restates and realleges the allegations of the previous paragraphs of
this Complaint as if fully set forth herein,

290. In Arizona, a civil conspiracy requires alleged conspirators to have agreed to
commit afi underlying tort. . -—-

291, On information and belief, Mr. Grantham attended a weekly faculty meeting
held on Wednesdays.

292, On information and belief, all the District Defendants attended the weekly
faculty meeting at least once when the rumors regarding Tiffany and Mr. Grantham were
discussed.

293. On information and belief, during the spring semester of 2013, Tiffany's
junior year, discussions were held by attendees of the faculty meeting about how to handle
the rumors regarding Tiffany and Mr. Grantham.

294. On information and belief, all the District Defendants participated in

discussions on how to handle the rumors regarding Tiffany and Mr. Grantham.

28

 
Oo © DQ AO WwW FEF WwW NY

ee mk et
Sb Mee

Phoenix, AZ 85014
owe
eu

Telephone: 480.999.4556

—
CA

MiLLs+ Woops Law, PLLC
5055 North 12th Street, Ste 101

wiN ww NM RW wR NM WoL —
eo «aw A Gh F US = & SBA SB

 

295. On information and belief, ali the District Defendants explicitly or implicitly
agreed to not report what they individually knew about the relationship to the proper
authorities.

296. The acts alleged herein constitute a civil conspiracy in that two or more of
the District Defendants knew of the inappropriate relationship and failed to protect Tiffany
and agreed not to report the abuse to the proper authorities—the underlying torts being
negligent failure to protect and negligence per se.

297. Asa direct and proximate result of the District Defendants’ civil conspiracy, |.

Tiffany suffered damages in an amount to be proven at trial.

COUNT IX ~ VIGLATION GF PLAINTIFF'S CIVIL RIGHTS UNDER
42 U.S.C. § 1985, ef seq.

(Against All Defendants)
298, Plaintiff restates and realleges the allegations of the previous paragraphs of
this Complaint as if fully set forth herein.
299, Atallrelevant times, Defendants were acting under color of state law in their
actions and inactions,
300. 42 U.S.C. § 1985(3) provides, in pertinent part:

If two or more persons in any State ... conspire ... for the
purpose of depriving either directly or indirectly, any persorvor
class of persons of the equal protection of the faws, or of the
equal privileges and immunities under the law; ... in any case
of conspiracy set forth in this section, if one or more persons
engage therein due, or cause to be done, any act and
furtherance of the object of such conspiracy, whereby another
is injured in his person or property, or deprived of having and
exercising and rights ot privilege, of a citizen of the United
States, the party so injured or deprived may have an action for
recovery of the damages occasioned by such injury or
deprivation, against one or more of the conspirators.

301. Two or more of the Defendants conspired for the purpose of depriving,
directly or indirectly, Tiffany of her rights under both the United States Constitution and
the Arizona Constitution.

302. On information and belief, Mr. Grantham attended a weekly faculty meeting
held on Wednesdays.

29

 
i en >

— tt
ww Bo = oD

Photnix, AZ 85014
_
>

Telephone: 480.999.4556

bed,
wi

MILLS + Woops Law, PLLC
$055 North 121h Street, Ste 101

o =) } Gh B&B W DO m OG WD oF «2 A

 

303. On information and belief, all the District Defendants attended the weekly
faculty meeting at least once when the rumors regarding Tiffany and Mr, Grantham were
discussed.

304, On information and belief, during the spring semester of 2013, Tiffany’s
junior year, discussions were held by attendees of the faculty meeting about how to handle |
the rumors regarding Tiffany and Mr. Grantham.

305. On information and belief, all the District Defendants participated in
discussions on how to handle the rumors regarding Tiffany and Mr. Grantham,

306, On information and belief, all the District Defendants explicitly or implicitly
agreed to not report what they individually knew about the relationship to the proper
authorities.

307. As a direct and proximate result of the Defendants’ conspiracy, Tiffany
suffered damages in an amount to be proven at trial. .

308, Pursuant to 42 U.S.C, §1988 and other applicable law, Tiffany is entitled to

an award of incurred attorneys’ fees and costs.

COUNT X ~ VIOLATION OF CIVEL RIGHTS PURSUANT TO 42 U.S.C. § 1983
(SUPERVISORY DEFENDANTS — MONELE CLAIN

(Against Mesa Public Schools, Mr. Gowdy, Mr. Slemmer, and Mr. Ryan )

 

 

 

309. Plaintiff restates and realleges the allegations of the previous paragraphs of
this Complaint as if fully set forth herein.

310. At all relevant times, Defendants Mesa Public Schools, Mr. Gowdy, Mr.
Slemmer, and Mr. Ryan (the “Supervisory Defendants”) were in a supervisory position.

311. At all relevant times, ail Defendants were acting under color of state law.

312, The acts and omissions alleged herein, specifically Defendants’ systematic
failure to report the sexual relationship between Tiffany and Mr. Grantham, deprived
Tiffany of her rights under the Fourteenth Amendment to the Constitution of the United
States.

313. The Supervisory Defendants know, or reasonably should have known, that

Mr. Grantham was engaged in an inappropriate relationship with a minor student.

30

 
te

Oo © —~ OO tn of OH BDO

eek hat
we Ome aS

Phoenix, AZ BS014
Telephone: 480.999.4556

MILis+ Wapns Law, PLLC
—
a

5055 North i2Zth Street, Ste 101

woOoNM we he NH NB NN tom
OO os) COO TR Re OW Oe OS

 

314. The Supervisory Defendants knew, or reasonably should have known, that
Mr, Grantham’s actions were a violation of Tiffany’s Fourteenth Amendment
constitutional rights.

315. The Supervisory Defendants deprived Tiffany of her constitutional rights by:

a. Implementing, maintaining and tolerating policies, practices and customs
which contributed to the illegal actions of Mr. Grantham, as summarized
above;

b, Hiring Mr. Grantham without reasonably investigating or adequately
determining his propensity for the type of improper conduct which ke
committed against Tiffany, as summarized above;

c., Failing to adequately train or supervise Mr. Grantham, which contributed to
his actions summarized above;

d. Failing to adequately discipline, demote or terminate Mr. Grantham for any
improper conduct prior to his relationship with Tiffany, which contributed to
his inappropriate actions summarized above.

316. As adirect and proximate result of the acts and omissions of the Supervisory
Defendants, ‘Tiffany’s Fourteenth Amendment rights were viclated when Mr. Grantham

began a several-year sexual and emotion relationship with Tiffany, which caused Tiffany
to suffer serious damages, including physical pain and discomfort, mental and emotional
distress, anxiety, loss of enjoyment of life, humiliation, medical bills, and other damages
and will continue suffering similar damages, afl in an: amount to be proven at trial.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff Tiffany Franco requests that judgment be entered in her
favor and against Defendants as follows:

A. For judgment on ali Counts in favor of Plaintiff;

B. For compensatory damages in an amount fo be proven at trial;

C. For Plaintiff's reasonable attorneys’ fees pursuant to Title IX and 42 U.S.C,
§ 1988 and any other applicable law;

3h

 
O 9m ~) A tr BR Ww he oe

ee
mem OG Be oes OG

Phoenix, AZ 85014
Telephone: 480.999.4556

ered,
a

MilLs + Waops Law, PLLC
5055 North t2th Street, Ste 101

woN MN ON OR ON NM ow _ ot
oe a mh fm ob lUmD!hUmlUSlUDlUGBUC UCU

 

D. For pre-judgment and post-judgment interest to the extent permitted by law;
E. ‘For punitive damages in an amount sufficient to punish Defendants and to

deter such conduct in the future; and )
» F. For such other and further relief as is just, proper, and/or equitable under the

facts and circumstances of this case.

RESPECTFULLY SUBMITTED this 19th day of May 2020.

MILLS + Woops Law, PLLC

By____/s/Sean A. Woods
Robert T, Mills
Sean A. Woods
Scott Griffiths
Elisabeth Small '
5055 North 12th Street, Suite 101
Phoenix, Arizona 85014

Attorneys for Plaintiff

32

 
bee

2

3

4

5

6

7

§

9

10

i

z3.g

G88 3
Be

ge 1s

16

7

-—48

19

20

a1

22

23

24

25

26

27

28

 

ORIGINAL Filed on this 19thday of
May 2020, with the Clerk of the
Maricopa County Superior Court.

/s/Elisabeth A. Small

33

 
MILLS + Wooos Law, PLLC
Phoenix, AZ 85014
Telephons: 480.999.4556

5055 North 12th Street, Ste 10k

WO oo ~ oO un fe. tad bo —*

be Ph bo Bi ha bo i] bo bo od rah — — home, — _ — — —
OG et “a tn = uae i) — => wo ao ~~] a ea > had he —_ i]

Robert T. Mills (Arizona’Bar #018853)
Sean A, Woods (Arizona Bar #028930)
Scott Griffiths (Arizona Bar #028906)
Elisabeth Smali (Arizona Bar #035830)
MiILLs + Woops Law, PLLC

5055 North 12th Street, Suite 101
Phoenix, Arizona 85014

Telephone 480.999.4556
docket@millsandwoeds.com

Atiorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

TIFFANY FRANCO, an individual,
Plaintiff,
vs.
"MESA PUBLIC SCHOOLS, a
governmental entity; MESA POLICE

DEPARTMENT, a governmental entity;
ALAN GRANTHAM and JANE DOE
GRANTHAM, a married couple;
COURTNEY DILLAVOU and JOHN
DOE DILLAVOU, a married couple;
KYLE ENDERS and JANE DOE
ENDERS, a married couple; JASON
FAJARDO and JANE DOE FAJARDO,.a
married couple; JAMES GOWDY and
JANE DOE GOWDY, a married couple;
LINDSAY GUTHRIE and JOHN DOE
GUTHRIE, a married couple;. JEREMY
JONES and JANE DOE JONES, a married
couple; ROSS PAGEL and JANE DOE
PAGEL, a married couple; JARED RYAN
and JANE DOE RYAN, a married couple;
ANDREA SHOOK and JOHN DOE
SHOOK, a married couple; LISA SHUPE
and JOHN DOE SHUPE, a married couple;
GERALD SLEMMER and JANE DOE
SLEMMER, a married couple} DALIA
ELLINGTON GARCIA STARKS and

 

 

 

J Poi. EXP

MM HAY I. PH 2: 15

CV2020-005955

CERTIFICATE REGARDING
COMPULSORY ARBITRATION

Case No.:

 
So of NSN AB WH fe WW Ro mm

oe beet eeheh
de Mt BN et OS

Phoenix, AZ 85014
Telephone: 480.999.4556

_
On

MILLS + Woops Law, PLLC
5055 North 2th Street, Ste 101

mo NR Ww NoOoN oN
& SY R FR BB 8 Ss & aa

 

JOHN DOE ELLINGTON GARCIA
STARKS, a married couple; STEPHEN
WALKER and JANE DOE WALKER, a
married couple; DAVID MARKS and
JANE DOE MARKS, a married couple;
JANEAL HALE and JGHN DOE HALE, a
married couple; KARRIE FLANIGAN and
JOHN DOE FLANIGAN, a married
couple; JOHN DOES 1-10; JANE DOES
1-10; BLACK CORPORATIONS 1-10;
WHITE PARTNERSHIPS 1-10

Defendants.

 

 

Pursuant to Ariz, R. Civ, P. 72, the undersigned certifies that he knows the doflar
limnits and any other limitations set forth by the local rules of practice for Maricopa County
Superior Court, and further certifies that this case is not subject to compulsory arbitration,
as provided by Rules 72 through 77 of the Arizona Rules of Civil Procedure.

RESPECTFULLY SUBMITTED this 19th day of May 2020.

MILLS + Woops LAw, PLLC

By____/s/Sean A. Woods
Robert T, Milis
Sean A. Woods
Scott Griffiths
Elisabeth Small
5055 North 12th Street, Suite 101
Phoenix, Arizona 85014

Attorneys for Plaintiff

 
Mitus + Wonps Law, PLLC
5055 North 12th Street, Sie 107
Phoenix, AZ 85014
Telephone: 480.999.4556

it

ORIGINAL Filed on this 19th day of
May 2020, with the Clerk of the
Maricopa County Superior Court.

/s/Elisabeth A. Small

so f- “F Of tw ff OW ON

bo Ke ed ho hw Mm Ww _ _ — — —_ i sak 1 — —
on tA > fat 2 it oS wa =] ~~ on LA > tat bh aml oe
I

27
28

 

 
